979 F.2d 851
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles MILLER, Plaintiff-Appellant,v.The FILSON CLUB, INC., Defendant-Appellee.
No. 92-5778.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1992.

Before BOGGS and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Charles Miller, a Kentucky resident, requests the appointment of counsel on appeal from the summary judgment for defendant in this action filed under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Miller brought this suit alleging that the defendant had discriminated against him on the basis of race in violation of Title VII.   After discovery, both parties moved for summary judgment.   The district court granted the defendant's motion, finding that Miller had not been constructively discharged by the defendant, but had voluntarily resigned from his position.   This finding is challenged on appeal.


3
Upon consideration, it is concluded that the summary judgment for defendant should be affirmed, as there is an absence of evidence to support Miller's claim of constructive discharge.   See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).   The working conditions described by Miller evidence his unhappiness with the new management and its cost-cutting program, but do not amount to conditions so unpleasant that a reasonable person would have felt compelled to resign.   See Held v. Gulf Oil Co., 684 F.2d 427, 432 (6th Cir.1982).


4
Accordingly, the request for counsel is denied and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.